Citation Nr: 1437075	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-14 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied nonservice-connected pension benefits.  

The Veteran was scheduled to testify before a Veterans Law Judge in October 2013, but failed to appear for his hearing.  

FINDINGS OF FACT

1.  The Veteran had active service from October 1961 to May 1964.

2.  The Veteran did not serve in the Republic of Vietnam during his active service.

3.  The Veteran has not had wartime service.


CONCLUSIONS OF LAW

The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  Thus, no discussion of the VCAA is necessary.

The Veteran seeks nonservice-connected pension benefits.  He contends, in essence, that he has difficulty obtaining and maintaining gainful employment as a result of his various disabilities. 

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant Veteran served during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Specifically, per the regulation, Vietnam era (wartime) service is defined as follows: 

Vietnam era.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 

38 C.F.R. § 3.2(f). 

Per 38 C.F.R. § 3.2(f), the Veteran's period of service (October 22, 1961 to May 22, 1964), does not qualify him for Vietnam era (wartime) service.  As the Veteran served after February 28, 1961 but prior to August 5, 1964, the regulation requires that he have service in the Republic of Vietnam.  The Veteran has not contended, nor does the record reflect, that he served in the Republic of Vietnam.  Rather, his DD Form 214 indicates no foreign or sea service.  Thus, wartime service as a Vietnam era veteran has not been established. 

Otherwise, with exceptions not here applicable, VA presently recognizes the following as additional periods of war: January 1, 1817 through December 31, 1898, inclusive (Indian wars); April 21, 1898 through July 4, 1902, inclusive (Spanish-American War); May 9, 1916 through April 5, 1917 (Mexican border period); April 6, 1917 through November 11, 1918, inclusive (World War I); December 7, 1941 through December 31, 1946, inclusive (World War II); June 27, 1950 through January 31, 1955, inclusive (Korean conflict); and August 2, 1990 through a date to be prescribed by Presidential proclamation or law (Persian Gulf War).  See 38 C.F.R. § 3.2.

The Board does not find that the Veteran had active service during a period of war.  Because the Veteran has had no wartime service, he does not satisfy the basic eligibility requirements for non-service-connected pension.  Therefore, the Veteran's claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


